  19-61155-BPH Doc#: 29 Filed: 12/03/19 Entered: 12/03/19 15:09:00 Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MONTANA


In re:

         BLAKE THOMAS VETTER,                                     Case No. 19-61155-7

                     Debtor.



                                           ORDER

         At Butte in said District this 3rd day of December, 2019.

         In this Chapter 7 bankruptcy, the Trustee filed a Notice of Intent to Abandon Property on

November 120, 2019 (ECF No. 23), indicating the Trustee’s intent to abandon real and/or

personal property pursuant to 11 U.S.C. § 554(a), which authorizes the Trustee to abandon any

property of the estate which is burdensome or of inconsequential value and benefit to the estate.

No objections have been filed in response to the Trustee’s notice.

         Upon review of the Trustee’s notice and the record, the Court finds that the Trustee’s

proposed abandonment is filed for good cause under § 554(a) and that the property described in

the Trustee’s notice is of inconsequential value and/or benefit to the estate.

         IT IS THEREFORE ORDERED the Trustee’s Notice of Intent to Abandon Property filed

November 20, 2019, at ECF No. 23 is approved; and the Trustee is authorized to abandon--in

accordance with the Trustee’s notice--Debtor’s interest in a 4-plex rental unit and a 6-plex

rental unit, both of which are located in Great Falls, Montana.
